IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs August 19, 2015


          STATE OF TENNESSEE v. ANDREW BRIAN SANTORA

               Appeal from the Criminal Court for Hamilton County
                        No. 268420   Don W. Poole, Judge




              No. E2015-00177-CCA-R3-CD – Filed November 17, 2015
                       _____________________________

The defendant, Andrew Brian Santora, appeals the trial court’s revocation of his
probation. He argues that the evidence is insufficient to support the revocation and that
the trial court should have imposed an alternative sentence. Following our review, we
affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which JAMES
CURWOOD WITT, JR., and TIMOTHY L. EASTER, JJ., joined.

Matthew Steven Brock, Chattanooga, Tennessee, for the Appellant, Andrew Brian
Santora.

Herbert H. Slatery III, Attorney General and Reporter; Meredith DeVault, Assistant
Attorney General; Neal Pinkston, District Attorney General; and Cameron Williams,
Assistant District Attorney General, for the Appellee, State of Tennessee.


                                       OPINION
                      FACTS AND PROCEDURAL HISTORY

        The defendant was charged with attempted first degree murder, a Class A felony,
and aggravated assault, a Class C felony. On September 17, 2008, the defendant pled
guilty to aggravated assault. He received a six-year sentence suspended to probation, and
the State dropped the attempted first degree murder charge.

       In the ensuing years between the defendant’s guilty plea and the probation
revocation that is the subject of this appeal, the trial court revoked the defendant’s
probation three times. For the first revocation, the court ordered the defendant to serve
six months in jail with the balance of his sentence to be served on enhanced supervised
probation. After the second revocation, the trial court released the defendant after time
served with the remainder of his sentence to be served on enhanced supervised probation.
For the third revocation, the trial court ordered the defendant to serve eleven months and
twenty-nine days in jail and the remaining portion of his sentence on enhanced probation.

       On July 15, 2014, a fourth probation violation report was filed. The report alleged
that the defendant was arrested on new charges and had failed to pay his probation fees.
At the outset of the revocation hearing, the defense conceded that a probation violation
occurred and asked only that the trial court impose an alternative sentence.

        James Rox, the defendant’s probation officer, testified that he filed a probation
violation against the defendant because he was charged with new criminal offenses and
“had some arrearage in his probation fees” totaling almost $1200. Mr. Rox testified that
the defendant was charged with burglary and theft of property and that he pled guilty to
the lesser included offenses of solicitation to commit burglary and theft of property under
$500. Mr. Rox stated that he had filed at least two prior probation violations against the
defendant and that the defendant had three prior probation revocations. Mr. Rox
explained that several of the criminal charges that led to probation violation reports were
later dismissed but that the probation revocations were sustained for technical violations.
He stated that the defendant was “very much on-again/off-again” in terms of obtaining
and maintaining employment. Mr. Rox testified that the defendant was employed at the
time of the instant revocation and that the defendant had made one payment toward his
probation fees.

      Mr. Rox testified that the defendant had “a pretty bad home environment” and
“some pretty heavy baggage in his past” that made it difficult for him to secure
permanent employment. Mr. Rox opined that “a different home environment might be
good for” the defendant.


                                            2
        A member of a religious community outreach program, identified in the record
only as “Mr. Sanders,” testified that he worked with Transformation Project.
Transformation Project is a Christian-based program designed to help participants “to
turn their lives around,” and the program includes classroom-based instruction. Mr.
Sanders explained that participants in Transformation Project have to be accepted into the
program, complete required coursework, and actively participate in classroom sessions.
Upon completion of the program and release from incarceration, participants are required
to attend meetings, obtain employment, and satisfy the court-ordered conditions of
probation. Participants also must attend a weekly church service and are randomly drug
tested. Mr. Sanders stated that he had not personally dealt with the defendant, but he
testified that the defendant had completed Transformation Project since his incarceration
and would be a candidate for the program if he were released.

        The defendant testified that Mr. Rox was correct in his assessment of the
defendant’s tumultuous family life. He had several family members who were addicted
to drugs and a four-year old daughter who was currently living with his grandmother. He
stated that the Transformation Project had been very beneficial to him. The defendant
explained that he received his GED and completed the first of five core curricula in his
anger management program while incarcerated. He testified that he wanted to change his
life for the better for the sake of his grandmother and daughter. He explained that if he
were released, he wished to live with his grandmother. The defendant stated that he had
spoken with his previous employer several times and that his old job was still available.
He testified that he would continue to be involved in Transformation Project if he were
released.

       The defendant agreed that he was still on probation in Georgia for a forgery
conviction. He agreed that he was on probation for the forgery conviction when he pled
guilty to aggravated assault in Tennessee. He testified that he was also on probation in
Georgia for a driving offense. He stated that his Georgia probation had been revoked two
or three times.

       The defendant explained the events that led to his charges for solicitation to
commit burglary and theft of property under $500, for which he was currently
incarcerated. The defendant was riding in a car with his younger brother, and his brother
pulled up to a house and asked the defendant to see if anyone was home. The defendant
knocked on the door, and no one answered. He informed his brother, who asked the
defendant to help him load a four-wheeler and a dirt bike into the back of his truck. The
defendant’s younger brother did not explain why he was picking up these items, but the
defendant later learned that his younger brother was stealing them. Shortly after the
items were loaded into the truck, police began to follow the two men and attempted to
pull them over. The defendant’s younger brother fled on foot, and the defendant walked
                                            3
to the end of the street, where he was arrested. The defendant testified that he helped his
younger brother commit a crime, that he was wrong to do so, and that he pled guilty to
the offenses.

       The trial court found by a preponderance of the evidence that the defendant
violated the terms of his probation. The court found, “overwhelmingly,” that the
defendant violated his probation by committing the offenses of theft and solicitation to
commit burglary. The court sympathized with the defendant’s difficult home life but
found that “at some point in time, the line has to be drawn on continually coming before
the Court.” The court noted that while the defendant expressed a desire to change his life
for his daughter, he continued to violate his probation and have it revoked. The court
found that based upon the defendant’s multiple prior revocations and his current
violation, his sentence should be ordered into execution.

                                       ANALYSIS

       The defendant contends that the trial court abused its discretion by revoking his
probation. He contends that there was insufficient evidence to support his revocation of
probation. The defendant also argues that the trial court should have imposed an
alternative sentence and permitted the defendant to receive treatment through
Transformation Project. The State responds that the trial court properly revoked the
defendant’s probation and ordered his sentence into execution.

       A trial court’s decision to revoke probation is reviewed under an abuse of
discretion standard. State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). Generally, a trial
court abuses its discretion when it “applies incorrect legal standards, reaches an illogical
conclusion, bases its ruling on a clearly erroneous assessment of the proof, or applies
reasoning that causes an injustice to the complaining party.” State v. Phelps, 329 S.W.3d
436, 443 (Tenn. 2010). The trial court may revoke probation if it finds by a
preponderance of the evidence that a defendant violated a condition of his or her
probation. T.C.A. § 40-35-311(e)(1) (2010); State v. Kendrick, 178 S.W.3d 734, 738
(Tenn. Crim. App. 2005). “The proof of a probation violation need not be established
beyond a reasonable doubt, but it is sufficient if it allows the trial judge to make a
conscientious and intelligent judgment.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn.
1991). After the court finds that a defendant violated a condition of probation, the court
may order the imposition of the original sentence, return the defendant to probation under
modified conditions, or extend the probation for a period not exceeding two years.
T.C.A. § 40-35-310, -311(e), -308(a), (c).

       At the beginning of the revocation hearing, the defendant conceded that he had
violated the terms of his probation. Mr. Rox testified that he filed a probation violation
                                             4
report against the defendant because the defendant was charged with burglary and theft of
property over $500 and had some arrearages in the payment of his probation fees. Mr.
Rox testified that the defendant pled guilty to solicitation to commit burglary and theft of
property under $500. The defendant testified that he pled guilty to the charges and
admitted that he was guilty of the crimes. We conclude that the record supports the trial
court’s finding that the defendant violated the terms of his probation.

        In ordering the defendant’s sentences into execution, the court found that the
defendant continually failed to comply with the terms of the alternative sentences that he
received. The court noted that the defendant had his probation revoked three times prior
to the instant revocation. This court has repeatedly observed that “an accused, already on
probation, is not entitled to a second grant of probation or another form of alternative
sentencing.” State v. Jeffrey A. Warfield, No. 01C01-9711-CC-00504, 1999 WL 61065,
at *2 (Tenn. Crim. App. Feb. 10, 1999); see also State v. Marisa Ann Shrum, No. E2014-
00954-CCA-R3-CD, 2015 WL 537203, at *3 (Tenn. Crim. App. Feb. 10, 2015), perm.
app. denied (Tenn. Apr. 10, 2015). We conclude that the trial court did not abuse its
discretion in revoking the defendant’s probation and ordering the defendant’s original
sentence into execution.

                                     CONCLUSION

       Based on the foregoing reasoning, we affirm the judgment of the trial court.



                                                 _________________________________
                                                 JOHN EVERETT WILLIAMS, JUDGE




                                             5